Citation Nr: 0734264	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  97-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left chest with restrictive lung 
disease, status post diaphragmatic hernia, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left arm with left radial sensory 
neuropathy, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound of the abdomen with peritoneal adhesions and 
irritable bowel syndrome, status post colostomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1972 until July 
1972, and from August 1972 until January 1975.  Furthermore, 
the veteran was recalled to active duty during the pendency 
of this appeal, from August 2, 2001, until April 28, 2002.  
As a result, his disability evaluations were suspended during 
this period of active duty, and resumed April 28, 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.

It5 is observed that in June 1998, the veteran had a hearing 
before a Veterans Law Judge that is no longer at the Board.  
By letter dated July 2007, he was informed of this fact and 
of his right to a new hearing.  The correspondence explained 
that further review would be deferred for 30 days.  If he did 
not respond in that time period, then it would be assumed 
that he did not want another hearing.  The veteran did not 
reply to that communication.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
residuals of a gunshot wound of the left chest with 
restrictive lung disease, status post diaphragmatic hernia, 
have been productive of complaints including chest wall pain, 
shortness of breath, and dyspnea on exertion; objectively, 
the evidence reveals mild chest wall tenderness and moderate 
ventilatory restriction, but no myocardial deficiency,  
thickened pleura, restricted expansion of the lower chest, 
compensating contralateral emphysema, deformity of the chest, 
scoliosis, or hemoptysis at intervals.

2.  Pulmonary function tests do not reveal FEV-1 of 40 to 55 
percent predicted, FEV- 1/FVC of 40 to 55 percent, DLCO (SB) 
of 40 to 55 percent predicted, or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).

3.  Throughout the rating period on appeal, the veteran's 
residuals of a gunshot wound of the left arm with left radial 
sensory neuropathy have been productive of complaints of 
weakness and numbness in the left arm; objectively, there was 
mild sensory deficit of the left forearm, with no showing of 
motor deficit and with full strength and reflexes of the left 
upper extremity.

4.  Throughout the rating period on appeal, the veteran's 
residuals of a gunshot wound of the abdomen with peritoneal 
adhesions and irritable bowel syndrome, have been productive 
of complaints of abdominal pain and diarrhea; objectively, 
the evidence reveals episodic, rather than constant abdominal 
distress.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for residuals of a gunshot wound of the left 
chest with restrictive lung disease, status post 
diaphragmatic hernia, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.97, Diagnostic Code 6818 (as in effect prior to 
October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6840 
(2007). 

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of a gunshot wound of the left 
arm with left radial sensory neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.124a, Diagnostic Code 8514 (2007).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a gunshot wound of the abdomen 
with peritoneal adhesions and irritable bowel syndrome, 
status post colostomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.114, Diagnostic Codes 7301-7319 (as in effect prior 
to July 2, 2001); 38 C.F.R. § 4.114, Diagnostic Codes 7301-
7319 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of an April 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Moreover, a subsequent April 2006 communication 
informed the veteran of the laws pertaining to disability 
ratings and effective dates.   

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal, to include testimony provided at a 
June 1998 videoconference hearing, are affiliated with the 
claims folder.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Procedural history

An October 1987 rating decision granted service connection 
for residuals of a gunshot wound to the left chest and 
abdomen, with adhesions and irritable bowel syndrome.  A 10 
percent evaluation was assigned.  He initiated an appeal, but 
it was untimely, as decided by the Board in October 1991.  He 
subsequently claimed entitlement to a higher evaluation, most 
recently in February 1995.  In January 1996, the rating 
determination on appeal, the request for a higher evaluation 
were denied.  However, an appeal ensued.  

During the pendency of the appeal, in March 2006, the RO 
awarded separate evaluations for the veteran's gunshot 
residuals.  Specifically, a 30 percent rating was awarded for 
residuals of a gunshot wound of the left chest with 
restrictive lung disease, status post diaphragmatic hernia; a 
20 percent rating was awarded for residuals of a gunshot 
wound of the left arm with left radial sensory neuropathy; 
and, a 10 percent rating was maintained for residuals of a 
gunshot wound of the abdomen with peritoneal adhesions and 
irritable bowel syndrome, status post colostomy.  As these 
evaluations are essentially a recharacterization of the 
disability on appeal from the January 1996 rating action, 
they are all for consideration in the instant decision.  



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased rating- residuals of a gunshot wound of the 
left chest with restrictive lung disease, status post 
diaphragmatic hernia.

The veteran's claim of entitlement to an increased rating was 
received in February 1995.  In cases such as this one, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for residuals of a gunshot 
wound.  It is observed that the schedular criteria for 
respiratory disabilities underwent revision effective October 
7, 1996.  The Board notes that, if more favorable to the 
veteran, there is no authority precluding their continued 
application after October 7, 1996.

It is not clear what Diagnostic Code was considered for the 
period prior to October 7, 1996.  However, it is noted that 
Diagnostic Code 6818 explicitly contemplates residuals of 
gunshot wounds.  Under that Code section, a 20 percent rating 
for pleural cavity injuries is warranted where the evidence 
shows moderate injury; bullet or missile retained in the 
lung, with pain or discomfort on exertion; or with scattered 
rales or some limitation of excursion of the diaphragm or of 
lower chest expansion.  In order to achieve the next-higher 
40 percent rating, the evidence must show moderately severe 
pleural cavity injury residuals; with pain in chest and 
dyspnea on moderate exertion (exercise tolerance test), 
adhesions of diaphragm, with excursions restricted, moderate 
myocardial deficiency, and one or more of the following: 
thickened pleura, restricted expansion of the lower chest, 
compensating contralateral emphysema, deformity of the chest, 
scoliosis, hemoptysis at intervals. 

The pertinent evidence of record includes a September 1999 VA 
fee basis examination which showed that the veteran's lungs 
were clear.  Pulmonary function testing performed in January 
2002 revealed moderate restriction.  Further pulmonary 
function testing performed in conjunction with a March 2003 
VA examination revealed some slightly decreased total lung 
capacity secondary to incomplete inspiration.  VA clinical 
records dated in 2003 indicate the veteran's complaints of 
shortness of breath, as well as his use of inhalers.  A 
November 2003 treatment record indicated decreased breath 
sounds on the left lower side.  No wheezes were appreciated 
at that time.  A later August 2004 VA treatment report, while 
indicating complaints of progressive dyspnea on exertion and 
shortness of breath, showed that the lungs were clear, with 
no wheezing.  There was some mild chest wall tenderness.  
Pulmonary function studies conducted in November 2004 showed 
moderate restriction.  VA examination in September 2005 
showed that respirations became labored with exertion.  
Moreover, inspiratory and expiratory breath sounds were 
diminished in the left base.  There were no fixed postural 
abnormalities of the sternum or dorsal spine, which would 
interfere with chest excursion.  The veteran's medical 
history was noted to involve herniations through the 
diaphragm and adherence to the left chest wall.

While acknowledging the complaints and findings of dyspnea on 
exertion, as well as chest wall pain, the overall evidence 
does not reveal a disability picture most nearly approximated 
by the 40 percent evaluation under Diagnostic Code 6818.  
Indeed, there is no showing of moderate myocardial 
deficiency.  Furthermore, the evidence does not demonstrate 
thickened pleura, restricted expansion of the lower chest, 
compensating contralateral emphysema, deformity of the chest, 
scoliosis, or hemoptysis at intervals.

The Board has also considered whether an increased rating is 
possible under Diagnostic Code 6601, for bronchiectasis.  
Under that Diagnostic Code, a 30 percent rating applies where 
the evidence demonstrates moderate bronchiectasis, with 
persistant paroxysmal cough at intervals throughout the day, 
abundant purulent and fetid expectoration, slight, if any, 
emphysema or loss of weight.  To be entitled to the next-
higher 60 percent evaluation, the evidence must show severe 
bronchiectasis, with considerable emphysema, impairment in 
general health manifested by loss of weight, anemia, or 
occasional pulmonary hemorrhages; occasional exacerbations of 
a few days duration, with fever, etc., are to be expected; 
demonstrated by lipiodol injection and layer sputum test.  

Based on the evidence as described above, the veteran's 
disability picture is not found to most nearly approximate 
the next-higher 60 percent evaluation for severe 
bronchiectasis under Diagnostic Code 6601, as in effect prior 
to October 7, 1996.
Indeed, pulmonary function testing consistently indicated 
moderate, rather than severe, lung restriction.  Moreover, 
the competent evidence does not demonstrate loss of weight.  
In fact, the veteran denied significant weight gain or weight 
loss upon VA examination in September 2005.  Moreover, the 
evidence does not demonstrate anemia.  To the contrary, a VA 
examination in August 1995 specifically indicated that the 
veteran was not anemic.  Occasional pulmonary hemorrhages 
have also not been shown.  

The Board has further considered whether an increased rating 
is possible under Diagnostic Code 6603, concerning pulmonary 
emphysema.  Under that Code section, as in effect prior to 
October 7, 1996, a 30 percent evaluation applies for moderate 
pulmonary emphysema, with moderate dyspnea occurring after 
climbing one flight of stairs or walking more than one block 
on level surface; pulmonary function tests consistent with 
findings of moderate emphysema.  In order to achieve the 
next-higher 60 percent rating, the evidence must show severe 
pulmonary emphysema, with exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping; ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health.  

In considering the criteria under Diagnostic Code 6603, the 
Board acknowledges the veteran's report, made upon VA 
examination in September 2005, that he could not climb one 
flight of steps.  However, he indicated that in cool weather, 
he had no difficulty walking on a flat surface.  Given this, 
and in light of the pulmonary function studies of record 
revealing moderate, rather than severe restriction, the Board 
finds that the veteran's disability picture does not most 
nearly approximate the next-higher 60 percent evaluation 
under Diagnostic Code 6603, as in effect prior to October 7, 
1996.  

No other Diagnostic Codes, as in effect prior to October 7, 
1996, are relevant here.  Indeed, as the September 2005 VA 
examination clearly indicates that the veteran was not 
asthmatic, Diagnostic Code 6602, for bronchial asthma, is not 
for application.  

The Board will now determine whether the revisions to the 
rating schedule, effective October 7, 1996, afford a basis 
for an increased rating.  

Effective October 7, 1996, the veteran's residuals of a 
gunshot wound of the left chest have been evaluated under 
Diagnostic Code 6840, which follows the General Rating 
Formula for Restrictive Lung Disease.  
In order to achieve the next-higher 60 percent evaluation 
under Diagnostic Code 6845, the evidence must contain 
pulmonary function tests (PFTs) showing any of the following:  

*	FEV-1 of 40 to 55 percent predicted, 
*	FEV- 1/FVC of 40 to 55 percent, 
*	DLCO (SB) of 40 to 55 percent predicted, or
*	Maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

In the present case, pulmonary function studies performed in 
January 2002, April 2003, and November 2004 show FEV-1 from 
56 to 75 percent predicted, FEV-1/FVC of no worse than 66, 
and DLCO (SB) of no worse than 64.1 percent predicted.  Thus, 
the criteria for a 60 percent rating based on those tests has 
not been satisfied.  Moreover, the pulmonary function studies 
also failed to show maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Therefore, 
assignment of a 60 percent evaluation under the general 
rating formula for restrictive lung disease is not warranted 
for any portion of the rating period on appeal.  

The Board observes that the criteria for a 60 percent rating 
under Diagnostic Code 6600, for chronic bronchitis, and under 
6604, for chronic obstructive pulmonary disease, are the same 
as those set forth under Diagnostic Code 6840.  Therefore, it 
logically follows that Diagnostic Codes 6600 and 6604 cannot 
serve as a basis for an increased rating here.  No other 
Diagnostic Codes are applicable here.  

In conclusion, throughout the rating period on appeal, the 
veteran's disability picture with respect to his residuals of 
a gunshot wound of the left chest with restrictive lung 
disease, status post diaphragmatic hernia, does not most 
nearly approximate the criteria for an evaluation in excess 
of 30 percent under either the version of the rating schedule 
in effect prior to October 7, 1996, or the version effective 
from that date forward.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Increased rating- residuals of a gunshot wound of the 
left arm with left radial sensory neuropathy.

Throughout the rating period on appeal, the veteran has been 
assigned a 20 percent evaluation for his residuals of a 
gunshot wound of the left arm with left radial sensory 
neuropathy pursuant to Diagnostic Code 8514.  That Code 
section affords a 20 percent rating for mild incomplete 
paralysis of the radial nerve.  In order to achieve a rating 
in excess of 20 percent, the evidence must demonstrate either 
moderate incomplete paralysis (30 percent, applies where the 
extremity involved is the major extremity) or severe 
incomplete paralysis (40 percent, applies where the extremity 
involved is the minor extremity).

In the present case, the treatment and examination reports do 
not appear to specify whether the veteran is left-handed or 
right-handed.  In any event, however, the evidence does not 
support an increased rating because no more than mild 
incomplete paralysis is shown.  Indeed, an October 1995 VA 
clinical record indicated subjective complaints of left arm 
numbness, but did not contain objective findings.  An October 
1997 VA record revealed complaints of left arm swelling and 
pain, though no neurologic symptoms or findings were 
reported.  In any event, the complaints noted at that time 
appear to relate to a left arm fracture sustained in a motor 
vehicle accident in July 1997 rather than to any neurologic 
residuals of a gunshot wound from service.  

Further evidence of record also fails to demonstrate greater 
than mild neurologic symptomatology involving the veteran's 
left arm.  In fact, upon VA fee basis examination in 
September 1999, no left arm weakness was detected.  In a 
subsequent October 1999 fee basis VA examination, the veteran 
reported occasional left arm numbness and weakness, occurring 
at least 4 to 5 times per week.  He especially noticed minor 
weakness when performing repetitive chores around the house 
and in the yard.  He denied dropping items.  Objectively, 
neurologic examination revealed normal higher cortical 
functions and a completely normal cranial nerve examination.  
The veteran had 5/5 strength in both upper extremities, over 
all joints and all muscles.  Deep tendon reflexes were 2+ and 
symmetric in both upper extremities.  Sensory examination 
revealed mild tingling and numbness in the left dorsal aspect 
of the left forearm.  There was decreased light touch, 
pinprick and temperature sensation in that region.  The 
medial aspect of the forearm was normal, as was coordination, 
fine finger movements and finger-to-nose movements.  Nerve 
conduction studies showed left radial nerve palsy, strictly 
sensory.  The motor aspects of all nerves were normal and the 
remainder of the sensory and motor nerves in the left upper 
extremity were normal.  Following the examination, the 
examiner noted that the veteran's nerve palsy was mild, and 
should not interfere with the veteran's daily activities.  A 
subsequent March 2003 VA examination noted complaints of 
intermittent numbness which could not be objectively 
documented at that time.  Most recent VA examination in 
September 2005, while again noting subjective complaints of 
left arm numbness, indicated that there was no objective 
demonstration of nerve damage.

Based on the foregoing, then, the veteran has not been shown 
to have more than mild neurologic problems associated with 
his gunshot wound of the left arm.  Accordingly, a rating in 
excess of 20 percent is not possible here.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Increased rating- residuals of a gunshot wound of the 
abdomen with peritoneal adhesions and irritable bowel 
syndrome

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent evaluation for his residuals of a 
gunshot wound of the abdomen with peritoneal adhesions and 
irritable bowel syndrome pursuant to Diagnostic Code 7301-
7319.

It is observed that the schedular criteria for disabilities 
of the digestive system under 38 C.F.R. § 4.114 underwent 
revision during the pendency of this appeal, effective July 
2, 2001.  However, both Diagnostic Code 7301 and Diagnostic 
Code 7319 remained unaltered by such revisions.  

Both prior to and after July 2, 2001, Diagnostic Code 7301 
provides a 10 percent rating for moderate adhesions of the 
peritoneum, with pulling pain on attempting to work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  In order to be entitled 
to the next-higher 30 percent evaluation, the evidence must 
demonstrate moderately severe adhesions of the peritoneum, 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain. 

While the evidence of record does reflect complaints of 
abdominal pain, there is no evidence of partial obstruction.  
Overall, then, the veteran's disability picture is not most 
nearly approximated by the next-higher 30 percent rating 
under Diagnostic Code 7301.

The Board will now determine whether Diagnostic Code 7319 
provides a basis for an increased rating.  Both prior to and 
after July 2, 2001, Diagnostic Code 7319 affords a 10 percent 
rating for moderate irritable bowel syndrome, with frequent 
episodes of bowel disturbance with abdominal distress.  In 
order to achieve the next-higher 30 percent rating, the 
evidence must demonstrate severe irritable bowel syndrome, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  

The Board has reviewed the evidence of record, which does not 
establish constant abdominal distress.  Indeed, upon VA 
examination in August 1995 denied vomiting, hematemesis, 
melena, or abdominal pain at that time.  Moreover, upon VA 
examination in March 2003 intermittent, rather than constant, 
constipation and diarrhea were noted.  During such bouts of 
cramping diarrhea, the veteran had problems with fecal 
incontinence due to urgency.  However, this did not happen on 
a consistent basis and therefore he did not wear any 
protection.  His symptoms occurred approximately every two 
months and lasted anywhere from three days to two weeks.  
When most recently examined by VA in September 2005, the 
veteran denied vomiting, hematemesis, melena, and nausea.  He 
did report episodes of diarrhea, severe abdominal pain, and 
colic.  He elaborated that his episodes of diarrhea occurred 
approximately once every one-and-a-half weeks.  His abdominal 
pain was associated with such attacks.  Typically, the 
episodes would last two to three days.  In between such 
episodes, his gastrointestinal function was fairly normal.  

Based on the foregoing, the overall evidence does not most 
nearly approximate the next-higher 30 percent evaluation 
under Diagnostic Code 7319, because there is no showing of 
near-constant abdominal distress.  In so finding, the Board 
does acknowledge the numerous complaints of abdominal pain 
indicated in the clinical records.  However, these complaints 
have been accounted for through the 10 percent evaluation, 
for moderate irritable bowel syndrome, which has been in 
effect throughout the rating period on appeal.

In conclusion, there is no basis for a rating in excess of 10 
percent for the veteran's 
residuals of a gunshot wound of the abdomen with peritoneal 
adhesions and irritable bowel syndrome.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound of the left chest with restrictive lung 
disease, status post diaphragmatic hernia, is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound of the left arm with left radial sensory 
neuropathy, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound of the abdomen with peritoneal adhesions 
and irritable bowel syndrome, status post colostomy, is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


